

115 HR 995 RS: 21st Century Respect Act
U.S. House of Representatives
2017-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 513115th CONGRESS2d SessionH. R. 995[Report No. 115–300]IN THE SENATE OF THE UNITED STATESNovember 29, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesJuly 12, 2018Reported by Ms. Murkowski, with amendments and an amendment to the titleOmit the part struck through and insert the part printed in italicAN ACTTo direct the Secretary of Agriculture and the Secretary of the Interior to modernize terms in
			 certain regulations.
	
 1.Short titleThis Act may be cited as the 21st Century Respect Act. 2.Amendments to regulations required (a)Secretary of AgricultureThe Secretary of Agriculture shall amend section 1901.202 of title 7, Code of Federal Regulations, for purposes of—
 (1)replacing the reference to the term Negro or Black with Black or African American; (2)replacing the reference to the term Spanish Surname with Hispanic; and
 (3)replacing the reference to the term Oriental with Asian American or Pacific Islander. (b)Secretary of the InteriorThe Secretary of the Interior shall amend section 906.2 of title 36, Code of Federal Regulations, for purposes of—
 (b)Administrator of General ServicesThe Administrator of General Services shall amend section 906.2 of title 36, Code of Federal Regulations, for purposes of—
 (1)replacing the references to the term Negro with Black or African American; (2)replacing the definition of Negro with the definition of Black or African American as a person an individual having origins in any of the Black racial groups of Africa;
 (3)replacing the references to the term Oriental with Asian American or Pacific Islander; and (4)replacing the references to the terms Eskimo and Aleut with Alaska Native.
 3.Rule of constructionNothing in this Act, or the amendments required by this Act, shall be construed to affect Federal law, except with respect to the use of terms by the Secretary of Agriculture and the Secretary of the Interior  Administrator of General Services, respectively, to the regulations affected by this Act.Amend the title so as to read: An Act to direct the Secretary of Agriculture and the Administrator of General Services to
			 modernize terms in certain regulations..July 12, 2018Reported with amendments and an amendment to the title